PER GURIAM.
In a judgment of foreclosure of a mortgage on land owned1 by appellant, it was by inadvertence recited “that the purchaser or purchasers at such sale be let into possession of the premises on production of the sheriff’s certificate of sale for such premises.” This appeal is from such judgment. Appellant made no effort to have the error corrected in the court below, and respondent has not taken or attempted to take possession of the premises by virtue of his certificate of sale. Respondent admits the error, points out the discrepancy between the conclusions of law *604and the judgment, and asks to have the judgment modified by inserting in lieu of the words above italicized the word “deed.”
The judgment will be so modified, and, as so modified, affirmed. Because this is an unnecessary appeal, costs in this court will be taxed in favor of respondent.